Case 2:19-cv-04863-JLS-DFM Document 15 Filed 09/06/20 Page 1 of 1 Page ID #:5504




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION



   GABRIEL MARQUEZ,                         No. CV 19-04863-JLS (DFM)

            Petitioner,                     Order Accepting Report and
                                            Recommendation of United States
               v.                           Magistrate Judge

   STU SHERMAN,

            Respondent.



        Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  records on file herein, and the Report and Recommendation of the United
  States Magistrate Judge. No objections to the Report and Recommendation
  were filed, and the deadline for filing objections has passed. The Court accepts
  the report, findings, and recommendations of the Magistrate Judge.
        IT IS THEREFORE ORDERED that Judgment be entered dismissing
  the Petition with prejudice.


   Date: September 6, 2020                    ___________________________
                                              JOSEPHINE L. STATON
                                              United States District Judge
